ACCEPTED
                                                                                       12-15-00078-CR
                                                                          TWELFTH COURT OF APPEALS
                                                                                        TYLER, TEXAS
                                                                                  8/24/2015 3:28:06 PM
                                                                                         CATHY LUSK
                                                                                                CLERK



                             NO. 12-15-00078-CR
                                                                      FILED IN
                                                               12th COURT OF APPEALS
STATE OF TEXAS                            §   IN THE                TYLER, TEXAS
                                          §                    8/24/2015 3:28:06 PM
VS.                                       §   12th COURT            CATHY S. LUSK
                                          §                             Clerk
BRANDON PAUL COUCH                        §   OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Brandon Paul Couch, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 354th Judicial District Court of Rains

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Brandon Paul

Couch, and numbered 5354.

      3.    Appellant was convicted of Murder.

      4.    Appellant was assessed a sentence of 40 years on March 26, 2015.

      5.    Notice of appeal was given on Murder.

      6.    The reporter's record was filed on May 25, 2014.

      7.    The appellate brief is presently due on August 24, 2015.
      8.     Appellant requests an extension of time of 30 days from the present

date, i.e. September 24, 2015.

      9.     Two extensions to file the brief has been received in this cause.

      10.    Defendant is currently incarcerated.

      11.    Appellant relies on the following facts as good cause for the requested

extension:

             A.      Appellant’s case raises several areas of appellate consideration

                  many of which are quite complex.

             B.      This is a Murder case that involves a severe sentence and all

                  appellate issues should be given sufficient consideration and time

                  to be developed and properly briefed on appeal.

             C.      Although Appellant’s attorney has spent considerable time thus

                  far, he need additional time to properly prepare Appellant’s Brief.

             D.      Appellant’s attorney has spent extensive time in court

                  appearing in the following courts on the following dates and cases:

                  1. 8th Judicial District Court of Hopkins County:

                        a. 07/31/15 State of Texas v. Justan Stubblefield , Cause

                           No. 1424389

                        b. 07/31/15 State of Texas v. Robert Dyer, Cause No.

                           1424287
      c. 07/31/15 State of Texas v. Eric Holley, Cause No.

         1542446

      d. 07/31/15 State of Texas v. Jonathan Smith, Cause No.

      e. 07/31/15 State of Texas v. Michael Smith, Cause No.

         1524664

      f. 07/31/15 State of Texas v. Tranameth Ford, Cause No.

         1524632

      g. 07/31/15 State of Texas v. Trederrion Stephens, Cause

         No. 1323070-1423992-1423989-1423990-1423991

      h. 08/13/15 State of Texas v. Troy Ivery, Cause No.

         1524643

      i. 08/19/15 State of Texas v. Robert Dyer, Cause No.

         1424287

      j. 08/19/15 State of Texas v. Eric Holley, Cause No.

         1542446

      k. 08/19/15 State of Texas v. Justan Stubblefiled, Cause No.

         1424389

      l. 08/19/15 State of Texas v. Trederrion Stephens, Cause

         No. 1323070-1423992-1423989-1423990-1423991;

2. 8th Judicial District Court of Franklin County:
      a. 08/07/15 State of Texas v. Kimberly Otis, Cause No.

         8870

      b. 08/07/15 State of Texas v. Kristina Jimenez

      c. 08/07/15 State of Texas v. James Crawford, Cause No.

         F-8909

      d. 08/07/15 State of Texas v. Chance Seabolt, Cause No.

         F-8790

      e. 08/21/15 State of Texas v. Kimberly Otis, Cause No.

         8870

      f. 08/21/15 State of Texas v. Kevin Moree

      g. 08/21/15 State of Texas v. Kristina Jimenez;

3. 8th Judicial District Court of Delta County:

      a. 08/14/15 State of Texas v. Britney Jester, Cause No.

         7431

      b. 08/14/15 State of Texas v. Roy Wilson

      c. 08/14/15 State of Texas v. Brandon Flannery, Cause No.

         7407;

4. Rains County District Court

      a. 08/06/15 State of Texas v. Robert Miller, Cause No.

         7181
                      b. 08/06/15 State of Texas v. K.C. White

                5. Hopkins County Court at Law

                      a. 08/13/15 State of Texas v. Arnaud Crouzet

                6. Wood County Court

                      a. 08/20/15 State of Texas v. Thomas Mays

                      b. 08/20/15 State of Texas v. Terry Dempsey

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                      Respectfully submitted,

                                      Martin Braddy Attorney at Law
                                      121 Oak Avenue
                                      Suite A
                                      Sulphur Springs, Texas 75482
                                      Tel: (903) 885-2040
                                      Fax: (903) 500-2704


                                      By: /s/ Martin Braddy
                                        Martin Braddy
                                        State Bar No. 00796240
                                        martin.braddy@verizon.net
                                        Attorney for Brandon Paul Couch

                         CERTIFICATE OF SERVICE

      This is to certify that on August 24, 2015, a true and correct copy of the

above and foregoing document was served on the County Attorney's Office, Rains
County, by electronic service through the Electronic Filing Manager.



                                      /s/ Martin Braddy
                                      Martin Braddy